            Case 1:18-cr-00485-LAP Document 52 Filed 04/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x

UNITED STATES OF AMERICA,                                                    Case No: 18-CR-485 (LAP)

                          -against-                                          NOTICE OF
                                                                             MOTION FOR
MOSHE BENENFELD,                                                             COMPASSIONATE
                                                                             RELEASE
                                             Defendant.
-------------------------------------------------------------------------x

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in

Support of the Motion, the Declaration of Aaron Twersky, Esq. and the exhibits attached thereto,

and upon the proceedings and pleadings heretofore had and filed in this case, Defendant Moshe

Benenfeld will move before the Honorable Loretta A. Preska, United States District Judge for the

Southern District of New York, located at 500 Pearl Street, New York, New York, at a date and

time to be fixed by the Court, for an Order, pursuant to 18 U.S.C.A. § 3582 (C)(1)(a)(i), granting

this Motion for Compassionate Release, due to the extraordinary circumstances related to the

COVID-19 pandemic.

Dated: New York, New York
       April 3, 2020
                                                              TWERSKY PLLC



                                                     By:      ______________________________
                                                              Aaron Twersky, Esq.
                                                              Jason Lowe, Esq.
                                                              Ilana Neufeld, Esq.
                                                              747 Third Avenue, 32nd Floor
                                                              New York, New York 10017
                                                              (212) 425-0149
                                                              (212) 355-5009 (fax)
                                                              atwersky@twerksylaw.com (email)
                                                              jlowe@twerskylaw.com (e-mail)
                                                              ineufeld@twerskylaw.com (e-mail)
Case 1:18-cr-00485-LAP Document 52 Filed 04/03/20 Page 2 of 2




                                  Attorneys for Defendant
                                  Moshe Benenfeld




                              2
